Citation Nr: 0508015	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dysthymic disorder 
(claimed as depression and anxiety) secondary to service-
connected disabilities, and, if so, whether service 
connection is warranted for this condition.

2.  Entitlement to an increased rating for hallux valgus of 
the right foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hallux valgus of 
the left foot, currently evaluated as 10 percent disabling.

4.   Entitlement to an increased rating for a chronic right 
thumb sprain with degenerative joint disease, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for degenerative 
discopathy, lumbar radiculopathy, and arthritic spurring of 
the lumbar spine, on a direct basis or secondary to bilateral 
hallux valgus.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to a total disability evaluation based on 
individual unemployability.

8.  Entitlement to compensation under 38 U.S.C. 1151 for 
impotence (claimed as secondary to VA prescribed medication.)

9.  Whether new and material evidence has been presented to 
reopen a claim for service connection for insomnia secondary 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to July 1960 
and from October 1961 to August 1962.

This appeal arises from a May 1999 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which continued a 10 percent 
disability rating for hallux valgus of the right and left 
foot; denied a claim for service connection for a back 
condition secondary to hallux valgus of the feet; denied a 
claim for service connection for a chronic thumb sprain with 
degenerative joint disease; and denied a claim for 
compensation under 38 U.S.C.A. § 1151 for impotence (claimed 
as secondary to VA prescribed medications.)  In addition, 
this appeal arises from a February 2000 decision by the RO 
denying a claim for service connection for vertigo.  Finally, 
this appeal arises from an August 2003 RO decision which 
determined that new and material evidence had not been 
submitted sufficient to reopen claims for service connection 
for dysthymic disorder (claimed as depression and anxiety) 
and insomnia secondary to the veteran's service-connected 
disabilities.

It is noted that the veteran filed claims for entitlement to 
service connection for depression, anxiety, and insomnia as 
secondary to his service-connected disabilities in May 2000.  
In January 2001, the veteran also filed a claim for 
entitlement to a total disability evaluation based on 
individual unemployability.  These claims were denied by a 
rating decision dated September 10, 2001 and the veteran was 
notified on September 12, 2001.  On September 24, 2001, the 
veteran filed a notice of disagreement (NOD).  

The regulations state that after an NOD is filed, a statement 
of the case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
2002).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a) (2004).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b).  

The RO issued a statement of the case on September 24, 2002 
with an enclosed VA Form 9 in order to afford the veteran the 
opportunity to perfect his appeal, if he so desired.  See 38 
U.S.C.A. § 7105(d)(1) (West 2002).  The cover letter to the 
SOC advised the veteran to the following:

The enclosed "Statement of the Case" is 
our response to your "Notice of 
Disagreement" with our decision in your 
case.  It lets you know how we reached 
our decision and will help you decide 
whether to continue your appeal to the 
Board of Veterans' Appeals.

If you decide to continue your appeal, 
you will need to file a formal appeal. 
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal.  They also tell you about how to 
get assistance, about your hearing 
rights, and about a number of other 
important things.

Please let us know if you have any 
questions, or if you did not receive a 
copy of VA Form 9 with this mailing.

(emphasis original).

The veteran submitted a substantive appeal on March 24, 2003.  
Thus, the veteran's substantive appeal was not timely.  That 
is, he had until November 24, 2002, to file his appeal, and 
it was received well after that date.

In May 2003, the veteran was informed that his appeal had not 
been perfected.  On May 14, 2003, the veteran filed a notice 
of disagreement with that letter. In December 2003, the RO 
issued a statement of the case for the issue of whether a 
timely substantive appeal was filed following the September 
10, 2001, notification by the RO of the decision to deny 
claims of entitlement to service connection for dysthymic 
disorder and insomnia secondary to service-connected 
disabilities and entitlement to an evaluation of total 
disability based on individual unemployability.  The veteran 
did not submit a substantive appeal in response to the 
December 2003 SOC.  Therefore, the decision became final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.305 (2004).

Although the veteran's March 24, 2003 was untimely as a 
substantive appeal, it was accepted as a claim to reopen the 
claims for service connection for a dysthymic disorder and 
insomnia, as well as entitlement to a total disability 
evaluation based on individual unemployability.  On August 
15, 2003, the veteran was notified of an RO decision to deny 
his claims to reopen the issues of service connection for 
dysthymic disorder (claimed as depression and anxiety) and 
insomnia as secondary to his service-connected disabilities, 
as well as the claim for a total disability evaluation based 
on individual unemployability.  The veteran filed a notice of 
disagreement on August 25, 2003 and received a statement of 
the case on May 12, 2004.  On May 24, 2004, the veteran 
submitted a substantive appeal.  Therefore, the issue of 
whether new and material evidence has been submitted to 
reopen claims for dysthymic disorder and insomnia secondary 
to service-connected disabilities is on appeal before the 
Board.  In addition, the Board will consider the veteran's 
claim for a total disability evaluation based on individual 
unemployability as a new claim when all development for other 
issues is completed.  

Finally, in October 2004, a videoconference hearing was held 
before the undersigned Acting Veterans Law Judge.

The issues of increased rating for hallux valgus of the right 
foot; increased rating for hallux valgus of the left foot; 
increased rating for a chronic right thumb sprain with 
degenerative joint disease; entitlement to service connection 
for degenerative discopathy, lumbar radiculopathy, and 
arthritic spurring of the lumbar spine; entitlement to 
service connection for vertigo; entitlement to compensation 
under 38 U.S.C. 1151 for impotence; entitlement to a total 
disability evaluation based on individual unemployability; 
and whether new and material evidence has been presented to 
reopen a claim for service connection for insomnia secondary 
to service-connected disabilities are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed decision dated September 10, 2001, the 
RO denied the veteran's claim of entitlement to service 
connection for depression and anxiety secondary to service-
connected disabilities.  

2.  The veteran was notified of the decision by letter dated 
September 12, 2001 and he was notified of his rights to 
appeal that decision within one year; an appeal was not 
perfected.

3.  Evidence received since the RO's September 2001 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's September 2001 decision, which denied the 
veteran's claim for entitlement to depression and anxiety 
secondary to service-connected disabilities, became final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's September 2001 decision denying the veteran's claim; 
thus the claim for service connection for depression and 
anxiety secondary to service-connected disabilities is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  This 
regulation as cited applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The appellant's request to reopen his claim of entitlement to 
service connection for depression and anxiety secondary to 
service-connected disabilities was submitted in March 2003 
and, therefore, the cited version of the regulation applies.

The most recent and final denial of this claim was the RO's 
decision dated September 10, 2001.  The Board hereby 
incorporates, by reference, the discussion in the 
Introduction above as to the finality of that decision.  That 
is, after September 2002 SOC, an appeal was not perfected 
within 60 days.  The substantive appeal was not received 
until March 24, 2003.  An appeal was also not perfected in 
response to the December 2003 SOC that determined the March 
2003 appeal was not timely.  Therefore, the September 2001 
rating decision remains final, and the Board must determine 
if new and material evidence has been submitted since the 
RO's September 2001 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The RO denied the veteran's claim for service 
connection for depression and/or anxiety secondary to 
service-connected disabilities because there was no evidence 
that the veteran's depression and anxiety were related to his 
service-connected disabilities.  

The evidence in the claims file since the September 2001 
decision includes a March 2003 letter from an Advanced 
Practice Nurse who had been treating the veteran at the North 
Little Rock VA Mental Health Clinic.  She wrote, "I cannot 
say that hearing impairments cause [the veteran's] 
depression.  However, I do believe hearing deficits are a 
significant factor affecting his social and interpersonal 
interactions, and the result is social isolation, which 
contributes to depression."  The Board finds that this 
opinion relates to an unestablished fact necessary to 
substantiate the claim, that this evidence is probative of 
the issue at hand, and raises at least a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for entitlement to service connection for depression and 
anxiety secondary to service-connected disabilities, and a 
thorough discussion of the application of the VCAA in this 
case will be included in a subsequent decision.  




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for dysthymic disorder 
(claimed as depression and anxiety) secondary to service-
connected disabilities is reopened.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  

First, it does not appear that the veteran has received 
adequate notice of the VCAA and VA's duty to assist with 
respect to the issues on appeal.  For example, in October 
2002, the veteran received VCAA notices for his claims for 
service connection for vertigo and for the lumbar spine, but 
neither of these notices adequately informed him of VA's duty 
to assist him in obtaining evidence.  The veteran was not 
provided with VCAA notice for any of his increased rating 
claims or the section 1151 claim.  Therefore, to ensure he 
has been fully apprised of the VCAA, the RO must provide him 
notice on all these claims.

Second, the most recent VA medical records in the veteran's 
claims file are from February 2001.  The veteran has 
testified that he received more recent VA treatment.   
Records of such treatment are relevant to his claim and 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  The veteran also appears to 
have outstanding private medical treatment records which 
should be obtained, if possible.

Third, the veteran was provided with a VA examination of the 
feet and thumb in August 2002.  However, there is no evidence 
that the examiner had the opportunity to review the veteran's 
claims file.  To ensure a thorough examination and 
evaluation, the veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2004). Therefore, 
the Board finds that the veteran should undergo another VA 
examination to determine the current severity of these 
disabilities.

Fourth, the veteran was also provided with a VA mental 
examination for depression/anxiety and insomnia secondary to 
his service-connected disabilities.  The examiner diagnosed 
the veteran with dysthymic disorder and concluded, "In 
today's examination, I did not find sufficient evidence that 
the veteran's depression was secondary to his service-
connected conditions."  The examination was inadequate to 
address whether the veteran's depression/anxiety could be 
service connected as secondary to service-connected 
disabilities.  Secondary service connection may be granted 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury. 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.  While the examiner opined that the 
veteran's dysthymic disorder was not caused by his service-
connected disabilities, it is not clear whether the veteran's 
depression and/or anxiety had been aggravated by his service-
connected disabilities.  Therefore, the veteran should be 
scheduled for another examination.

Finally, the veteran underwent examinations of the back, and 
examiners were asked to determine whether it was as likely as 
not that the veteran has a current back condition secondary 
to his bilateral hallux valgus.  The examiners did not find 
such a nexus.  However, the veteran's service medical records 
show that he complained of back pain in service.  In 
addition, letters from the veteran's private treating 
physicians, dated November 2002 and March 2003, offer the 
opinion that the veteran's current back disability is 
directly connected to his active service as a paratrooper.  
The RO has never considered a direct service-connection claim 
for the veteran's back condition.  VA's duty to assist a 
claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (claim documents must be read in a liberal manner so 
as to identify and carry out the required adjudication of all 
claims that are reasonably raised by the evidence of record 
whether or not formally claimed in a VA application).  
Because the evidence in this case reasonably raises a claim 
for direct service connection for the veteran's back 
disability, the RO should consider this claim and develop as 
necessary.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Provide the veteran all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 for each issue on appeal.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied, with 
specific notice as to the service 
connection (direct and secondary), 
increased rating, section 1151, new and 
material, and TDIU claims on appeal.  
See 38 U.S.C. § 5103A (West 2002); 38 
C.F.R § 3.159(c) (2004).  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As part of this notice, ask the veteran 
to identify all outstanding private 
medical treatment records and complete 
authorization forms in order for the RO 
to obtain such records.  

2.  The RO should contact the VAMC in 
Little Rock, Arkansas, and request 
records of the veteran's treatment at 
that facility from February 2001 until 
the present.  The RO should also request 
all private treatment records for which 
the veteran completes authorization 
forms.  

3.  After obtaining as much private and 
VA medical evidence as is available, the 
veteran should be provided with VA 
examinations for the purpose of 
determining the current nature and 
severity of his thumb and bilateral 
hallux valgus disabilities.  The claims 
folder must be made available to the 
examiner for review. Such review should 
be indicated on the examination report.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the thumb or 
feet should be noted and described.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  For the thumb, the 
examiner should also note whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with the overall 
function of the hand.  All indicated 
tests and x-ray examinations should be 
conducted.



4.  After obtaining as much private and 
VA medical evidence as is available, 
the RO should then make arrangements to 
have the veteran undergo a VA mental 
examination in order to ascertain the 
etiology of his dysthymic disorder or 
depression/anxiety.  The examiner 
should render an opinion for the record 
as to whether it is at least as likely 
as not (i.e. at least 50 percent 
probability or more) that any current 
mental disability was incurred or 
aggravated in service or whether it was 
incurred or aggravated due to any of 
his service-connected disabilities.  
All indicated tests should be 
conducted.  The examiner should provide 
the rationale for the opinion.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated in the examination 
report.

5.  After obtaining as much private and 
VA medical evidence as is available, 
the RO should then make arrangements to 
have the veteran undergo a VA back 
examination in order to ascertain the 
etiology of his degenerative 
discopathy, lumbar radiculopathy, and 
arthritic spurring of the lumbar spine.  
The examiner should render an opinion 
for the record as to whether it is at 
least as likely as not (i.e. at least 
50 percent probability or more) that 
any current back disability was 
incurred or aggravated in service.  All 
indicated tests should be conducted.  
The examiner should provide the 
rationale for the opinion.  The claims 
folder must be made available to the 
examiner for review.  Such review 
should be indicated in the examination 
report.

6.  After ensuring the examination 
reports are complete and address all 
questions, the RO should then 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


